DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Regarding claim 21, it has been held that the recitation that an element is “capable of” (lines 2, 6, 7) performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Examiner suggests Applicants amend “capable of” by another positive meaning term.
Regarding claim 22, line 3, “receival” is misspelled.
Regarding claim 26, line 2, part “a” should be deleted, since there in no part “b”.
Regarding claim 40, line 4; it appears that “a time and date stamp” refers back to “a time and date stamp” of claim 39, part c.  Therefore, it should be amended to “the time and date stamp”.
Regarding claim 40, line 9; “wherein …” appears to be incomplete.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 22, recites the limitation "the contactless" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27, recites the limitation "the contents" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29, recites the limitation "the inside diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29, recites the limitation "the antenna" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36, recites the limitation "the electronic unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36, recites the limitation "the personal digital assistant" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36, recites the limitation "the pharmaceutical container" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37, recites the limitation "the radiation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37, recites the limitation "the antenna" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
39, recites the limitation "the discharge meter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39, recites the limitation "the date and time stamp" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40, recites the limitation "the contactless" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40, recites the limitation "the specified time" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claims 28-35 and 37-40 are also rejected for incorporating the above deficiency by dependency.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter
Claims 36-40 are directed towards a "Computer program product" that stores computer program/instructions. Thus, it is unclear whether the term is meant to encompass signals or not. The broadest reasonable interpretation of the term is applied and currently, the examiner is assuming that it encompasses signals. Signals do not fall within any of the four statutory categories of invention, thus claims 36-40 are not statutory. Examiner suggests amending claims to recite, "non-transitory computer program product" to exclude non- statutory mediums such as signals.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 22, 25, 26, 27, 28 and 32 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Whittle et al. (US 2006/0157491).
Regarding claim 21:  Whittle discloses a pharmaceutical container (1) comprising:
a pump cap (12) fitted to the pharmaceutical container (1) and capable of actuation by a user relative to the pharmaceutical container to release a portion of the pharmaceutical container contents; and

an electronic unit (internal control circuitry) [0062] attached to the pump cap, the electronic unit comprising a transmitter capable of generating a wireless reporting signal 

Regarding claim 22:  Whittle discloses the electronic unit is a chip module (RF tag, 86) comprising an antenna (RF antenna) designed as a coil or dipole for the contactless, automated generation and/or retrieval of data in or out of the chip, wherein the generated data comprises a personalized identifier (PIN) for pairing the electronic unit with the personal digital assistant and signals reported by actuation of the pump cap [0063, 0075, 0078].

Regarding claim 25:  Whittle discloses the transmitter is adapted to transmit the reporting signals via near-field communication (RF tag uses short range communication signal) [0075].

Regarding claim 26:  Whittle discloses  a sensor comprising a switch adapted to record a discharge, preferably comprising two or more electrical contacts electrically 

Regarding claim 27:  Whittle discloses a pharmaceutical container (1) comprising:
a pump cap (12) actuated relative to the pharmaceutical container by a user to release the contents of the container;
a transceiver (2-way communication) [0053] attached to the pump cap, the transceiver generating wireless signals upon one or more actuations of the pump cap, the transceiver also receiving wireless signals from a personal digital assistant [0053, 0059, 0060, 0062, 0063, 0064, 0074-0075].

Regarding claim 28:  Whittle discloses the electronic unit is a chip module (RF tag, 86) comprising an antenna (RF antenna) and inherently designed as a coil or dipole for the contactless, automated generation and/or retrieval of data in or out of the chip, wherein the generated data comprises a personalized identifier (PIN) for pairing the electronic unit with the personal digital assistant and signals reported by actuation of the pump cap [0063, 0075, 0078].

Regarding claim 32:  Whittle discloses  a sensor comprising a switch adapted to record a discharge, preferably comprising two or more electrical contacts electrically .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Whittle et al. (US 2006/0157491) in view of Godfrey (US 7,151,456).

Regarding claim 23:  Whittle does not discloses the electronic unit is integrated into the pump cap and receives its operational energy from the personal digital assistant.  Godfrey discloses a medicament dispenser comprising a radiofrequency identifier integrated into the dispenser and receives operational energy from the PDA (col. 3, line 64-col. 4, line 3; claim 1).  It would have been obvious to 

Regarding claim 24:  Godfrey discloses the electronic unit is adapted to receive operational energy from the personal digital assistant (col. 3, line 64-col. 4, line 3; claim 1) and the personal digital assistant is chosen from the group consisting of a mobile phone, a cordless phone, a smart phone, a smart watch, a tablet computer, a notebook computer and a computer.


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Whittle et al. (US 2006/0157491) in view of Jinks et al. (US 2010/0018524).
Regarding claim 35:  Whittle does not disclose the contents of the container is azelastine hydrochloride and fluticasone propionate.  Jinks discloses a metered dose dispenser comprising the dispensing of azelastine hydrochloride and fluticasone propionate [0085, 0092].  It would have been obvious to utilize the dispensing of a well-known substance to effectively treat the respiratory conditions.

Allowable Subject Matter
Claims 29-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

-Bonney et al. (US 2005/0251289) discloses a medicament dispenser.
-Voss et al. (US 10,238,282) discloses a device for dosage and administration feedback.
-Ostrander et al. (US 2014/0155827) discloses a medicament information system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/TOAN N PHAM/           Primary Examiner, Art Unit 2684                                                                                                                                                                                             	4/9/21